Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein when light passes through the light permeable layer and then impinges onto the light-scattering loop wall at an incident angle, the light-scattering loop wall scatters the light into multiple rays at angles different from the incident angle; 
wherein the light-scattering loop wall has a plurality of ridges arranged to form a zigzag structure, and a longitudinal direction of each of the ridges of the zigzag structure is perpendicular to the top surface of the sensor chip” as recited in independent claims 1, 8, and 11, in all of the claims which is not found in the prior art references. 
Claims 2, 4-7, and 9 are allowed for the same reasons as claims 1 and 8, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896